ORDER
PER CURIAM.
Defendant appeals from his convictions of second degree assault and armed criminal action. Defendant also appeals the denial of his Rule 29.15 motion after an evi-dentiary hearing.
An opinion reciting detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only. This memorandum sets forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).